             Case 2:20-cr-00171-JCC Document 113 Filed 06/09/21 Page 1 of 1




                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9         UNITED STATES OF AMERICA,                       CASE NO. CR20-0171-JCC
10                               Plaintiff,
                                                           MINUTE ORDER
11                v.

12         GUO GUI YU,
13                               Defendant.
14

15         The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17         This matter comes before the Court on the parties’ stipulated motion for withdrawal and

18 substitution of defense counsel for Defendant Guo Hui Yu (Dkt. No. 112). The Court hereby

19 GRANTS Defendant’s motion and allows attorney Nicholas Vitek to withdraw from

20 representing Defendant Guo Gui Yu and attorney Kathy Hao to act as Defendant’s retained

21 counsel of record.

22         DATED this 9th day of June 2021.

23                                                       William M. McCool
                                                         Clerk of Court
24
                                                         /s/Paula McNabb
25                                                       Deputy Clerk
26



     MINUTE ORDER, CR20-0171-JCC
     PAGE - 1
